Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 1 of 32




            EXHIBIT A
         Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 2 of 32


                                          Bob Zeidman



                                       8050 Palm Cove Court
                                        Las Vegas, NV 89129
                                         Tel (408) 741-5809
                                Email Bob@ZeidmanConsulting.com
                               Website www.ZeidmanConsulting.com
PROFESSIONAL SUMMARY
Bob Zeidman has management experience in the founding and daily operation of various high-tech
companies as well as hands-on experience designing, analyzing, and reverse-engineering hardware and
software. Mr. Zeidman is considered a pioneer in the fields of analyzing and synthesizing software source
code and the creator of the field of Software Forensics. Mr. Zeidman is also considered one of the leading
experts in the Verilog hardware description language as well as ASIC and FPGA design. He has written
several engineering texts and regularly teaches courses in these areas at conferences throughout the
world. Mr. Zeidman is also an experienced and well-regarded expert in intellectual property disputes. Bob
is certified in the use of CodeSuite®. He holds a B.A. in Physics and a B.S. in Electrical Engineering from
Cornell University and a master’s degree in Electrical Engineering from Stanford University.

EXPERIENCE
10/1987 - present: Zeidman Consulting - founder and president
    •   Provides engineering hardware and software design services to companies.
    •   Provides engineering support and expert witnesses for high-tech litigation.

8/2007 - present: Software Analysis and Forensic Engineering Corporation - company founder and
president
    •   Software tools for intellectual property litigation.
    •   Created patented CodeSuite® software including BitMatch®, CodeCLOC®, CodeCross®,
        CodeDiff®, CodeMatch®, and SourceDetective® for efficiently finding correlation between source
        code files of different programs.
    •   Developed CodeSuite-MP for running CodeSuite® on multiple cores of a multicore processor.
    •   Architected CodeGrid for running CodeSuite® on a supercomputer grid.

1/2002 - present: Zeidman Technologies - founder and president
    •   Software tools for embedded software development.
    •   Created patented SynthOS® software that automatically synthesizes source code for a real time
        operating system.
    •   Created patented Molasses® virtualization software that enables a slow speed hardware emulator
        or prototype to be attached to a high-speed network to emulate network hardware in a live
        system.

1/2003 - 4/2008: Semizone.com - advisor
    •   Web-based training for engineers.
    •   Advisor on issues relating to e-learning content, development, presentation, and delivery.
    •   Instructor for various electrical engineering courses.

1/1999 - 12/2002: The Chalkboard Network - founder and president
    •   Web-based training for engineers and business professionals.
    •   Developed Depth Control®, a unique instructional design methodology for Web-based training.




                                                     - 1 -
        Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 3 of 32



1/1997 - 12/1997: Apple Computer - consultant
7/1995 - 9/1995
    •   Firmware development for a multimedia projection system.
    •   Firmware development for the Apple Studio Display, an advanced flat panel monitor.

7/1996 - 12/1996: Hitachi Computer Products (America) - consultant
    •   Helped define an architecture and functional specification for an ATM switch.

10/1995 - 6/1996: Cisco Systems - consultant
3/1995 - 10/1995
10/1994 - 1/1995
    •   Wrote Verilog behavioral models and developed a Verilog simulation environment for a 10baseT
        switch.
    •   Performed schematic capture, Verilog design, and simulation of an FDDI hub.
    •   Performed schematic capture, Verilog design, and simulation of an ATM router.

5/1997 - 6/1997: Quickturn Design Systems - consultant
3/1995 - 7/1995
1/1994 - 2/1994
5/1993 - 6/1993
    •   Designed custom memory boards for emulation of a supercomputer.

7/1993 - 3/1994: Adaptive Video - consultant
    •   Managed a team designing DSP-based medical imaging boards.

1/1993 - 3/1993: Wireless Access - consultant
    •   Supervised the design of an FPGA-based prototype for a telecommunications encoding and
        decoding scheme.

1/1992 - 4/1999: eVAULT Remote Backup Service - founder and president
    •   Invented the concept of remote backup.
    •   Set up a remote backup system with a central file server and communication lines including
        ISDN.
    •   Wrote remote backup software for DOS, Windows, and OS/2 including a GUI, a backup
        scheduler and file compression, encryption, and communication routines.

6/1991 - 9/1991: STEP Engineering - consultant
    •   Reviewed and optimized RISC hardware and software.

12/1990 - 8/1991: Ricoh Corporation - consultant
    •   Led a team that designed four RISC-based controllers for laser printers, scanners, faxes, and
        copiers.

9/1989 - 11/1990: DAVID Systems - consultant
    •   Designed network interface boards for 10BaseT, 10Base2, and FOIRL.
    •   Led an international team that tested an AMI encoding scheme and designed an ASIC for a
        digital phone set.




                                                     - 2 -
        Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 4 of 32



5/1993 - 8/1993: Ikos Systems - consultant
8/1992 - 2/1993
3/1988 - 8/1989
    •   Designed a high speed SBUS to MXIbus interface and a high-speed controller for a parallel
        processor.
    •   Architected, designed, and wrote diagnostic software for a RISC-based controller for a simulation
        accelerator.

10/1987 - 10/1988: Stanford University - consultant
    •   Led a team of graduate students under Professor Mike Flynn in the design and testing of a neural
        network memory.

1/1986 - 3/1988: Telestream Corporation - staff engineer
    •   Developed an architecture model for a telecom parallel processor system.
    •   Modeled, simulated, and tested a proprietary bus.
    •   Designed a telecom processing element ASIC.
    •   Designed a telecom system backplane.

9/1985 - 12/1985: American Supercomputers - staff engineer
    •   Designed a data cache and the register section logic for a CRAY compatible supercomputer.
    •   Assisted with the implementation of a behavioral simulator.

1/1985 - 8/1985: ROLM Corporation - staff engineer
    •   Simulated, debugged, and tested cache and memory control ASICs for a minicomputer.
    •   Microcoded the character string instructions.

4/1983 - 12/1984: Signetics Corporation - staff engineer
    •   Project leader for a CMOS DMA Interface chip (68431).
    •   Simulated a TTL VME bus controller chip (68172).
    •   Redesigned and simulated an oxide isolated ISL Enhanced Video Attribute Controller chip
        (2675T).
    •   Simulated a TTL Disk Phase Locked Loop chip (68459).
    •   Created a standard procedure for developing ASICs.

LEGAL CONSULTING
10/2018 – present: Automotive Data Solutions v. Directed Electronics Canada
Law Firm: Trojan Law Offices
Client: Automotive Data Solutions
Court: U.S. District Court, Central District of California
Case: 2:18-cv-01560-GW-E
    • Alleged copyright infringement of aftermarket automobile remote starter devices
    • Alleged trade secret misappropriation of aftermarket automobile remote starter devices
    • Wrote expert reports
    • Testified in deposition

6/2018 – 3/2019: Sarine Technologies v. Diyora & Bhanderi, et al
Client: I was a neutral expert appointed by the court
Court: Commercial Court at Vadodara, Gujarat, India
Case: Commercial Trademark Suit No. 8 of 2017
    • Alleged copyright infringement of diamond imaging software
    • Compared code using CodeSuite
    • Wrote an expert report


                                                      - 3 -
        Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 5 of 32



    •   Affirmed as an expert by the Supreme Court of India

4/2018 – 5/2018: The State of Missouri v. Eric Greitens
Law Firm: St. Louis Circuit Attorney's Office
Client: The State of Missouri
Court: 22nd Circuit Court, Missouri
Case: Cause No. 1822-CR00642
    • Alleged criminal privacy violation
    • Researched, analyzed, and compared smartphone camera shutter sounds
    • Researched smartphone mechanism for transmission of pictures
    • Wrote expert reports
    • Testified in deposition

1/2018 - present: Video Gaming Technologies, Inc. v. Castle Hill Studios, LLC, et al
Law Firm: Saul Ewing Arnstein & Lehr LLP
Client: Castle Hill Studios
Court: U.S. District Court, Northern District of Oklahoma
Case: 17-cv-454-GKF-JF
    • Alleged trade secret misappropriation of Class II gaming software
    • Compared code using CodeSuite
    • Wrote an expert report
    • Testified in deposition

12/2017 – 9/2018: U.S. Ex Rel Maria Uchytil v. Avanade at al.
Law Firm: Lowe Graham Jones PLLC
Client: Maria Uchytil
Court: U.S. District Court, Western District of Washington
Case: C12-2091-JCC
    • Alleged fraudulent procurement of government contracts for computer software
    • Compared software source code using CodeSuite
    • Wrote expert report
    • Testified in deposition

1/2017 - present: CamSoft Data Systems v. Southern Electronics Supply Company, et al.
Law Firm: Melancon Rimes
Client: CamSoft Data Systems
Court: 19th Judicial District Court, Parish of East Baton Rouge, State of Louisiana
Case: Docket No. 582,741
    • Alleged trade secret misappropriation of wireless network configuration technology
    • Wrote an expert report
    • Testified in deposition

12/2016 - present: Papst Licensing v. Apple, LG Electronics, ZTE Corporation, Samsung Electronics,
Lenovo, Motorola Mobility, and Huawei Technologies
Law Firm: DiNovo Price Ellwanger
Client: Papst Licensing
Court: U.S. District Court, Eastern District of Texas, Tyler Division
Case: Civil Action No. 6:15-cv-1095
    • Alleged patent infringement of mobile phones
    • Read patents
    • Examined mobile phones
    • Analyzed software source code
    • Wrote expert reports
    • Testified in 6 depositions


                                                     - 4 -
         Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 6 of 32



    •   Testified at trial

9/2016 - 9/2017: CSS v. Christopher Herrington, Gene Yoho and Compiled Technologies
Law Firm: Robinson & McElwee
Client: Christopher Herrington, Gene Yoho and Compiled Technologies
Court: U.S. District Court, Southern District of West Virginia, Charleston Division
Case: Civil Action 2:16-cv-01762
    • Alleged copyright infringement of government document management software
    • Alleged trade secret misappropriation of government document management software
    • Compared software source code using CodeSuite
    • Wrote an expert report
    • Testified in two depositions

5/2016 - present: In re Papst Licensing GmbH & Co. KG Patent Litigation
Law Firm: Desmarais
Client: Papst Licensing GmbH & Co. KG
Court: U.S. District Court, District of Columbia
Case: Miscellaneous Action No. 07-493-RMC
    • Alleged patent infringement of camera interface software
    • Read patents and proposed a claim construction
    • Wrote a declaration
    • Testified in deposition
    • Testified at Markman hearing

1/2016 - 6/2016: Verasonics v. Alpinion Medical Systems
Law Firm: Davis Wright Tremaine
Client: Verasonics
Venue: American Arbitration Association, International Centre for Dispute Resolution
Case: 01-15-0002-9484
    • Alleged trade secret theft of software for an ultrasound research platform
    • Compared software source code using CodeSuite
    • Wrote a declaration and an expert report
    • Testified at arbitration hearing

12/2015 - 2/2017: ACI Worldwide v. MasterCard Technologies
Law Firms: Faegre Baker Daniels / Robins Kaplan
Client: ACI Worldwide
Venue: U.S. District Court, District of Nebraska
Case: 8:14cv-00031
    • Alleged trade secret theft of financial transaction middleware
    • Compared software source code using CodeSuite
    • Wrote declarations and expert reports
    • Testified at depositions

10/2015 - 6/2017: Phoenix Technologies v. VMware
Law Firm: Cooley
Client: Phoenix Technologies
Venue: U.S. District Court, Northern District of California, Oakland Division
Case: 5:15-cv-01414
    • Alleged copyright infringement of BIOS code
    • Compared software source code using CodeSuite
    • Wrote two expert reports
    • Testified at deposition
    • Testified at trial


                                                       - 5 -
        Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 7 of 32



7/2015 - 5/2016: Oracle America v. Google
Law Firm: Orrick, Herrington & Sutcliffe
Client: Oracle America
Court: U.S. District Court, Northern District of California
Case: C 10-03561 WHA
    • Software copyright infringement of Java API packages
    • Wrote expert report
    • Testified in deposition

2/2015 – present: Intellisoft v. Acer America
Law Firm: Balaban & Spielberger
Client: Intellisoft
Court: Superior Court of California, County of Santa Clara
Case: 1-14-CV-272381
    • Alleged trade secret misappropriation of power management hardware and software
    • Examined personal computer hardware and software
    • Read patents
    • Read industry specifications
    • Wrote expert reports
    • Testified twice at deposition

2/2015 - 1/2016: NNG v. Ava Enterprises
Law Firm: Lewis Roca Rothgerber Christie LLP
Client: NNG, Kft
Court: U.S. District Court, Central District of California
Case: 2:2014-CV-00220
    • Alleged copyright infringement of GPS navigation software
    • Wrote expert report

10/2014 – 4/2018: ObjectiVision v. Visionsearch Pty Ltd and University of Sydney
Law Firms: K&L Gates / Marque Lawyers / Allens
Client: ObjectiVision
Court: Federal Court of Australia
Case: NSD 385 of 2014
    • Alleged copyright infringement of software for a visual electrophysiology device
    • Compared software source code using CodeSuite
    • Researched algorithms
    • Wrote expert reports
    • Collaborated in an expert conclave
    • Testified in trial

10/2014 - 6/2016: AAMP of America v. Automotive Data Solutions
Law Firm: Trojan Law Offices
Client: Automotive Data Solutions
Court: U.S. District Court, Middle District of Florida, Tampa Division
Case: 8:13-cv-2019-T-35TGW
    • Alleged patent infringement of aftermarket stereo interface devices
    • Wrote expert reports
    • Participated in inter partes review
    • Testified in two depositions

11/2013 - 9/2014: United Services Automobile Association v. Mitek Systems
Law Firm: Wilson Sonsini Goodrich & Rosati / Scheper Kim & Harris
Client: Mitek Systems


                                                    - 6 -
         Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 8 of 32



Court: U.S. District Court, Western District of Texas, San Antonio Division
Case: SA-12-CA-0282-FB
   • Alleged trade secret misappropriation of mobile banking and check imaging software
   • Alleged patent infringement of mobile banking and check imaging software
   • Analyzed software and examined specifications
   • Wrote expert reports

6/2013 - 1/2014: Cellebrite Mobile Synchronization v. Micro Systemation
Law Firm: Pearl Cohen Zedek Latzer Baratz LLP
Client: Cellebrite Mobile Synchronization
Court: U.S. District Court, Virginia Eastern District Court, Alexandria Division
Case: 1:13-cv-01014-TSE-TRJ
    • Alleged copyright infringement and trade secret misappropriation of mobile device forensic
         software
    • Compared software binary code using CodeSuite
    • Wrote an expert report

4/2013 - 12/2015: Audionics System v. AAMP of Florida
Law Firm: Trojan Law Offices
Client: Audionics System
Court: U.S. District Court, Central District of California, Western Division
Case: 2:12-cv-10763-MMM-JEM
    • Alleged patent infringement of aftermarket stereo interface devices
    • Wrote expert reports
    • Testified in two depositions

2/2013 - 5/2017: Metropolitan Health Corporate v. Neil Harvey Associates
Law Firm: Kritzinger & Co / Attorneys Zumpt
Client: Metropolitan Health Corporate
Venue: Western Cape High Court, Cape Town, South Africa
Case: 10264/2010
    • Alleged copyright infringement of healthcare administration software
    • Compared software source code using CodeSuite
    • Wrote expert reports

10/2012 - 12/2012: E-Tech USA v. 2lemetry
Law Firm: Reed Smith
Client: 2lemetry
Court: U.S. District Court, District of Colorado
Case: cv-03371-REB-KMT
    • Alleged trade secret misappropriation of cloud platform software
    • Compared software source code using CodeSuite
    • Wrote an expert report

8/2012 - 4/2015: Round Rock Research v. SanDisk
Law Firm: Desmarais
Client: Round Rock Research
Court: U.S. District Court, District of Delaware
Case: 12-569 (SLR)
    • Alleged patent infringement of flash memory devices
    • Analyzed hardware and firmware and examined specifications
    • Wrote expert reports
    • Testified twice in deposition
    • Testified twice in court


                                                      - 7 -
         Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 9 of 32



8/2012 - 4/2015: SanDisk v. Round Rock Research
Law Firm: Desmarais
Client: Round Rock Research
Court: U.S. District Court, Northern District of California
Case: 1-cv-05243-RS
    • Alleged patent infringement of flash memory devices
    • Analyzed hardware and firmware and examined specifications
    • Wrote expert reports
    • Testified in deposition

7/2012 - 5/2013: Kenneth C. Henry v. Petrolink v. Digital Well File
Law Firms: Wright & Close; Martin, Disiere, Jefferson & Wisdom
Client: neutral expert
Court: District Court of Harris County, Texas, 133rd Judicial District
Case: 2010-08178
    • Alleged copyright infringement of real-time decision-making software for oilfield data
    • Alleged trade secret theft
    • Compared software source code using CodeSuite
    • Wrote two expert reports

7/2012 - 6/2013: Elan Microelectronics v. Pixcir Microelectronics
Law Firm: Alston & Bird LLP
Client: Elan Microelectronics
Court: U.S. District Court, District of Nevada
Case: 2:10-cv-00014-GMN-(PAL)
    • Alleged patent infringement of capacitive touch controller hardware and software

1/2012 - 5/2014: Intellectual Ventures v. Altera, Microsemi, Lattice Semiconductor, and Xilinx
Law Firm: Desmarais LLP
Client: Intellectual Ventures
Court: U.S. District Court, District of Delaware
Case: C.A. No. 10-1065-LPS
    • Alleged patent infringement of FPGA and ASIC integrated circuits
    • Examined schematics and Verilog code
    • Wrote expert reports
    • Testified at two depositions

1/2012 - 6/2014: ThinkOptics v. Nintendo of America, et al.
Law Firm: Nix Patterson & Roach LLP
Client: ThinkOptics
Court: U.S. District Court, Eastern District Of Texas, Tyler Division
Case: 6:2011cv00454
    • Alleged patent infringement of video game controller hardware
    • Wrote expert reports
    • Testified at two depositions

1/2012 - 9/2012: E-Micro Corporation v. Google, et al.
Law Firm: Nix Patterson & Roach LLP
Client: E-Micro
Court: U.S. District Court, Eastern District Of Texas, Tyler Division
Case: 6:11-CV-465 (JDL)
    • Alleged patent infringement of mobile commerce software




                                                       - 8 -
        Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 10 of 32



7/2011 - 12/2011: Facebook v. Power Ventures
Law Firm: Orrick, Herrington & Sutcliffe
Client: Facebook
Court: U.S. District Court, Northern District of California
Case: 5:08-cv-05780 JW (HRL)
    • Alleged copyright infringement of social network software
    • Alleged trademark infringement of social network software
    • Alleged DMCA violation
    • Alleged violation of the CAN-SPAM Act
    • Alleged violation of the Computer Fraud and Abuse Act ("CFAA")
    • Alleged violation of the California Comprehensive Computer Data Access and Fraud Act
    • Alleged unfair competition
    • Wrote expert report

4/2011 - 4/2014: Motorola Mobility, Google v. Microsoft
Law Firm: Sidley Austin
Client: Microsoft
Court: U.S. District Court, Southern District of Florida
Case: 1:10-cv-2406J-MORENO
    • Alleged patent infringement of voicemail software
    • Alleged patent infringement of graphics software
    • Analyzed patents
    • Examined source code
    • Wrote expert reports
    • Testified in deposition

8/2010 - 3/2011: Cross Match Technologies v. Suprema and Mentalix
Law Firm: Latham & Watkins
Client: Cross Match Technologies
Court: U.S. International Trade Commission
Investigation: 337-TA-720
    • Alleged patent infringement of fingerprint scanning and imaging software
    • Analyzed patents
    • Examined source code
    • Compared software source code using CodeSuite
    • Wrote an expert report
    • Testified in deposition

7/2010 - 4/2011: Xpoint Technologies v. Symantec
Law Firm: Quinn Emanuel Urquhart & Sullivan
Client: Symantec
Court: U.S. District Court, District of Delaware
Investigation: 09-CV-0026 (SLR)
    • Alleged patent infringement of backup software
    • Analyzed patents
    • Examined software
    • Wrote an expert report

4/2010 - 7/2012: Brocade v. A10 Networks
Law Firms: Orrick, Herrington & Sutcliffe; McDermott, Will & Emery
Client: Brocade
Court: U.S. District Court, Northern District of California, San Jose Division
Case: C 10-03428 LHK (PSG)
    • Alleged copying of software for network controllers


                                                       - 9 -
        Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 11 of 32



    •   Compared software source code using CodeSuite
    •   Measured software development using CodeCLOC
    •   Wrote an expert report and several declarations
    •   Testified in deposition
    •   Testified at trial

3/2010 - 9/2010: Datamaxx v. Computer Products of Illinois
Law Firm: Ausley & McMullen
Client: Computer Products of Illinois
Court: U.S. District Court, Northern District Of Florida, Tallahassee Division
Case: 4:09cv435-RH/WCS
    • Alleged copying of software to enable law enforcement
    • Compared software source code using CodeSuite
    • Wrote a declaration and a rebuttal expert report
    • Testified in deposition

2/2010 - 7/2010: SplitFish v. Bannco
Law Firm: Finnegan, Henderson, Farabow, Garrett & Dunner, LLP
Client: SplitFish
Court: U.S. District Court, Northern Easter District of Virginia, Alexandria Division
Case: l:10cv297
    • Preliminary injunction against defendant granted
    • Alleged copying of firmware for video game controllers
    • Compared software binary code using CodeSuite
    • Wrote two declarations

12/2009 - 7/2013: Robin Antonick v. Electronic Arts
Law Firm: Keker & Van Nest LLP
Client: Electronic Arts
Court: U.S. District Court, Northern District of California
Case: 3:11-cv-01543-CRB (EDL)
    • Contract dispute
    • Examined source code and binary code
    • Compared software binary code and source code using CodeSuite
    • Wrote expert reports
    • Testified in deposition
    • Testified in court

10/2009-11/2009: Sigma Six Technologies and Sigma Six Consulting. v. Nagarro and T-Systems
Enterprise Services.
Law firm: Ropers, Majeski, Kohn & Bentley PC
Client: Nagarro
Court: U.S. District Court, Northern District of California
Case: C 08-05633 JW
    • Alleged trade secret infringement case involving enterprise client user interface software

8/2009 - 11/2010: Zynga v. Green Patch
Law firm: Quinn Emanuel Urquhart & Sullivan
Client: Zynga
Court: U.S. District Court, Northern District of California
Case: CV-09-3636 SC (EMC)
    • Alleged copyright infringement case involving web-based social networking game software
    • Compared software source code using CodeMatch
    • Wrote two declarations and an expert report


                                                       - 10 -
        Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 12 of 32



8/2009 - 5/2012: De Lage Landen Operational Services v. Third Pillar Systems
Law Firm: Wilson Sonsini Goodrich & Rosati
Client: Third Pillar Systems
Court: U.S. District Court, Eastern District of Pennsylvania
Case: 09-cv-02439-HB
    • Alleged trade secret misappropriation and contract dispute involving lending and leasing software
    • Compared software source code using CodeSuite
    • Wrote an expert report and a rebuttal expert report
    • Testified in deposition
    • Testified at trial

2/2009 - 10/2009: Minden Schipper & Associates v. Cancercare Manitoba (Varian Medical Systems)
Client: Varian Medical Systems
Court: Queen’s Bench, Winnipeg Centre, Canada
Case: CI 05-01-45377
    • Alleged trade secret misappropriation and copying of oncology diagnosis expert system software.
    • Compared software source code using CodeSuite
    • Wrote an expert report

11/2008 - 1/2010: Applied Materials v. Advanced Micro-Fabrication Equipment Co.
Law firm: Goodwin Procter
Client: Applied Materials
Court: U.S. District Court, Northern District Of California
Case: C07 05248 JW (PVT)
    • Alleged copying of software for semiconductor manufacturing machines
    • Compared software source code using CodeSuite
    • Wrote expert reports
    • Testified in deposition

9/2008 - 9/2009: Abanco Investments v. GuestLogix
Law firm: Patterson, Thuente, Skaar & Christensen
Client: GuestLogix
Court: U.S. District Court, Northern District of Illinois
Case: 07 C 1071
    • Alleged trade secret theft involving point-of-sale software
    • Compared software source code using CodeSuite
    • Wrote an expert report

9/2008 - 3/2010: Personnel Department v. CareerBuilder
Law firm: Jones, Day, Reavis & Pogue
Client: CareerBuilder
Court: U.S. District Court, District of Vermont
Case: 2:08-cv-59-wks
    • Alleged trade secret theft involving resume building software
    • Compared software source code using CodeSuite
    • Wrote an expert report

9/2008 - 12/2008: Honeywell, Metrologic, OmniPlanar v. Datalogic
Law firm: Robins, Kaplan, Miller & Ciresi
Client: OmniPlanar
Court: U.S. District Court, District of New Jersey
Case: 1:2008cv05234
    • Alleged copyright infringement and trade secret theft involving bar code scanner firmware
    • Compared software source code to software binary code using CodeSuite


                                                    - 11 -
        Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 13 of 32



7/2008-10/2008: Facebook v. StudiVZ
Law firm: Orrick, Herrington & Sutcliffe
Client: Facebook
Court: U.S. District Court, Northern District of California
Case: 5:08-CV-03468 JF
    • Alleged copyright infringement case involving web-based social networking software
    • Compared software source code using CodeSuite

4/2008 - 12/2010: Esbin & Alter v. Zappier, et al.
Law firm: Alter & Alter
Client: Esbin & Alter
Court: U.S. District Court, Southern District of New York
Case: 08 Civ. 313
    • Contract dispute case involving billing and document management software
    • Compared software source code using CodeSuite
    • Wrote two declaration and two expert reports

4/2008 - 12/2008: Piper Jaffray v. Vermilion Capital Management
Law firm: Patterson, Thuente, Skaar & Christensen
Client: Vermilion Capital Management
Court: Minnesota District Court, Fourth Judicial District, County of Hennepin
Case: 07-20203
    • Alleged trade secret case involving stock market technical analysis software
    • Compared software source code using CodeSuite
    • Wrote an expert report

4/2008 - 11/2008: Intelligraphics v. Marvell Semiconductor
Law firm: Sommers and Schwartz
Client: Intelligraphics
Court: U.S. District Court, Northern District Of California, San Francisco Division
Case: C-07-2499 JCS
    • Contract dispute case involving WLAN firmware and drivers
    • Compared software source code using CodeSuite
    • Wrote an expert report
    • Testified at deposition

3/2008 - 8/2008: Optovue v. Carl Zeiss Meditec
Law firm: Nixon Peabody
Client: Carl Zeiss Meditec
Court: U.S. District Court, Northern District of California, Oakland Division
Case: C 07-03010 CW
    • Alleged copyright/trade secret theft case involving optical coherence tomography software
    • Compared software source code using CodeSuite
    • Wrote an expert report

2/2008 - 4/2008: Gemstar v. Digeo
Law firm: Ropes & Gray
Client: Gemstar
Court: U.S. District Court, Central District of California, Western Division
Case: CV-06-6519
    • Alleged patent infringement case involving program guide displays
    • Wrote an expert report




                                                      - 12 -
        Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 14 of 32



1/2008 - 4/2014: MSC Software v. Altair Engineering, et al.
Law firm: Dykema Gossett
Client: MSC Software
Court: U.S. District Court, Eastern District of Michigan, Southern Division
Case: 2:07-cv-12807
    • Alleged trade secret theft case involving motion simulation software
    • Compared software source code using CodeSuite
    • Wrote a declaration and an expert report
    • Testified at a hearing
    • Testified in deposition

5/2007 - 12/2008: The MathWorks v. COMSOL
Law firm: Jones, Day, Reavis & Pogue
Client: The MathWorks, Inc.
Court: U.S. District Court, Eastern District of Texas, Tyler Division
Case: 6:06-CV-335
    • Alleged copyright infringement case involving mathematical modeling software
    • Compared software source code using CodeSuite

5/2007 - 12/2008: The MathWorks v. COMSOL
Law firm: Jones, Day, Reavis & Pogue
Client: The MathWorks, Inc.
Court: U.S. District Court, Eastern District of Texas, Tyler Division
Case: 6:06-CV-334
    • Alleged patent infringement case involving mathematical modeling software

5/2007 - 6/2007: Third Party Verification v. SignatureLink
Law firm: Law Offices of Brian S. Steinberger
Client: Third Party Verification
Court: U.S. District Court, Middle District of Florida
Case: 6:06-cv-00415
    • Alleged copyright infringement case involving web-based signature capture software
    • Compared software source code using CodeSuite
    • Wrote an expert report

4/2007 - 7/2008: Symantec v. Commissioner of Internal Revenue
Law firm: Baker & McKenzie
Client: Symantec
Court: U.S. Tax Court
Case: 12075-06
    • Software transfer pricing tax dispute
    • Software comparison using CodeDiff and CLOC methodology
    • Wrote an expert report
    • Testified at trial

4/2007 - 5/2007: Kernius & Frise v. International Electronics
Law firm: Zito tlp
Client: Kernius & Frise
Case: 05-CV-1927
Court: U.S. District Court, District of Maryland
    • Alleged patent infringement case involving modems and call waiting
    • Wrote an expert report
    • Testified in deposition



                                                    - 13 -
        Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 15 of 32



2/2007 - 8/2008: Quantum Research Group (Atmel) v. Apple, Cypress, Fingerworks
Law firm: Zito tlp, Sidley Austin
Client: Quantum Research Group (Atmel)
Court: U.S. District Court, District of Maryland
Case: 05-cv-03408-WMN
    • Alleged patent infringement case involving capacitive sensing devices
    • Assisted with claim construction
    • Wrote an expert report
    • Testified in deposition

8/2006 - 8/2007: AdTech RFID v. Adept Identification Technologies, et al.
Law firm: Wilson Sonsini Goodrich & Rosati
Client: Adept Identification Technologies
Court: Superior Court of Santa Clara County California
Case: 1:06-CV-057464
    • Alleged trade secret theft case involving RFID software
    • Compared software source code using CodeSuite
    • Wrote an expert report

6/2006 - 2/2007: Medinformatix v. AcerMed
Law firm: Timothy McGonigle
Client: MedInformatix
Arbitration: JAMS
Ref: 1220035252
    • Alleged trade secret case involving electronic medical records software.
    • Assisted with determination of trade secrets
    • Compared software source code using CodeSuite
    • Wrote declarations
    • Testified in deposition

5/2006 - 11/2006: Iconix v. NetPickle, et al.
Law firm: Orrick, Herrington & Sutcliffe
Client: NetPickle
Court: U.S. District Court, Northern District of California, Oakland Division
Case: 4:06-cv-02201
    • Alleged copyright infringement case involving web-based presentation software
    • Compared software source code using CodeSuite
    • Wrote a declaration
    • Wrote an expert report
    • Testified in deposition

4/2006 - 10/2006: Forgent v. Microsoft et al.
Law firm: Susman Godfrey
Client: Forgent
Court: U.S. District Court, Northern District of California, San Jose Division
Case: M:05-CV-01654
    • Alleged patent infringement case involving JPEG encoding of pictures in files
    • Reverse engineered video equipment

2/2006 - 5/2008: Rasterex Holdings v. Research in Motion
Law firm: Kilpatrick Stockton
Client: Rasterex Holdings
Court: Superior Court of Fulton County, State of Georgia
Case: 2003-cv-76785


                                                    - 14 -
        Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 16 of 32



    •   Alleged copyright infringement case involving mobile document translation and storage software
    •   Compared software source code using CodeSuite
    •   Wrote an expert report
    •   Testified in deposition

2/2006 - 9/2006: Medinformatix v. Camtronics Medical Systems
Law firm: Timothy McGonigle
Client: MedInformatix
Court: U.S. District Court, Central District of California
Case: 2:05-cv-04829 SJO
    • Alleged trade secret theft case involving electronic medical records software
    • Assisted with determination of trade secrets
    • Wrote declarations

8/2005 - 12/2007: Moneygram Payment Systems v. Enterprise Payment Solutions
Law firm: Michael Best & Friedrich LLP
Client: Moneygram
Court: U.S. District Court, Eastern District of Tennessee
Case: 1:05-cv-00172
    • Alleged copyright infringement case involving ACH financial software
    • Compared software source code using CodeSuite
    • Wrote an expert report

8/2005 - 8/2006: Silvaco v. Specular
Law firm: Wilson Sonsini Goodrich & Rosati
Client: Specular
Court: Superior Court of Santa Clara County California
Case: 1:04-cv-031951
    • Alleged trade secret case involving electronic design automation (EDA) software
    • Compared software source code using CodeSuite
    • Wrote an expert report

7/2005-2/2008: ConnectU v. Facebook, et al.
Law firm: Orrick, Herrington & Sutcliffe
Client: Facebook
Court: U.S. District Court, District of Massachusetts
Case: 1:04-cv-11923
    • Alleged copyright infringement case involving social network software
    • Compared software source code using CodeSuite

4/2005 - 3/2007: Merchant Transaction Systems, et al. v. Nelcela, et al.
Law firm: Lewis & Roca
Client: Merchant Transaction Systems/POST Integration/Ebocom
Court: U.S. District Court, District of Arizona
Case: 2:02-cv-01954
    • Alleged copyright infringement involving credit card processing software
    • Compared software source code using CodeSuite
    • Wrote an expert report
    • Testified in deposition

4/2005: Brod v. Lev, et al.
Law firm: Wilson Sonsini Goodrich & Rosati
Client: Lev
Court: Superior Court of Santa Clara County California


                                                   - 15 -
       Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 17 of 32



Case: 1:03-cv-005813
   • Alleged copyright infringement case involving Internet acceleration software
   • Compared software source code using CodeSuite

3/2005 - 12/2005: American Video Graphics v. Electronic Arts, et al.
Law firm: McKool Smith
Client: AVG
Court: U.S. District Court, Eastern District of Texas, Tyler Division
Case: 6:04-CV-398
    • Alleged patent infringement case involving 3D graphics software algorithms
    • Examined source code for over 50 video games
    • Wrote claim charts for each video game

3/2005 - 12/2005: American Video Graphics v. Sony Corporation of America, et al.
Law firm: McKool Smith
Client: AVG
Court: U.S. District Court, Eastern District of Texas, Tyler Division
Case: 6:04cv399
    • Alleged patent infringement case involving 3D graphics hardware algorithms
    • Examined graphic chips

8/2004 - 12/2007: Creative Science Systems v. Forex Capital Markets
Law firm: Baker & McKenzie/Sommers and Schwartz
Client: Creative Science Systems
Court: U.S. District Court, Northern District of California
Case: 5:04-cv-03746
    • Alleged copyright infringement involving web-based financial software
    • Compared software source code using CodeSuite
    • Compared software object code
    • Wrote a declaration and an expert report
    • Testified in deposition

8/2004 - 3/2005: XIOtech v. Compellent Technologies, et al.
Law firm: Faegre & Benson
Client: Compellent
Court: Minnesota District Court, Fourth Judicial District, County of Hennepin
Case: 04-5065
    • Alleged trade secret theft involving storage area network (SAN) software
    • Compared software source code using CodeSuite
    • Compared features and researched prior art for storage area network (SAN) software
    • Wrote an expert report

8/2004 - 9/2004: OpenTable v. Smart Restaurant Solutions
Law firm: Wilson Sonsini Goodrich & Rosati
Client: Smart Restaurant Solutions
Court: Superior Court of the State of California for the County of San Francisco
Case: CGC-03-424516
    • Alleged copyright infringement involving restaurant management software
    • Compared software source code using CodeSuite
    • Wrote an expert report

7/2004 - 2/2005: Zoran and Oak Technology v. MediaTek, et al.
Law firm: Wilson Sonsini Goodrich & Rosati /Hogan & Hartson
Client: MediaTek


                                                   - 16 -
        Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 18 of 32



Court: U.S. International Trade Commission
Investigation: 337-TA-506
    • Alleged patent infringement involving CD-ROM/DVD controller hardware
    • Examined VHDL for two CD-ROM/DVD controller chips to determine their architectures and
        implementations
    • Wrote an expert report and created exhibits for trial
    • Testified in deposition
    • Testified at trial

4/2004 - 11/2004: Agere Systems v. Intersil
Law firm: Kirkland & Ellis
Client: Agere
Court: U.S. District Court, Eastern District of Pennsylvania
Case: 02-CV-08219, 02-CV-1544
    • Alleged copyright infringement and contract dispute involving WLAN chips
    • Compared firmware source code using CodeSuite
    • Examined Verilog and VHDL source code
    • Wrote an expert report and rebuttal to opposition expert report

4/2003 - 5/2003: Alvis v. Hewlett-Packard
Law firm: Drinker Biddle & Reath
Client: Hewlett Packard
Court: U.S. District Court, District Court of Jefferson County, Texas
Case: A-164,880
    • Class action suit involving reliability of floppy disk drives and software patches
    • Wrote an expert report
    • Testified in deposition

4/2003 - 5/2003: MediaTek Software Clean Room Development Project
Law firm: MacPherson Kwok
Client: MediaTek
    • Clean room code development
    • Reviewed source code and compared different source code routines for similarities

3/2003 - 5/2003: Research In Motion v. Good Technology
Law firm: Jones, Day, Reavis & Pogue
Client: Research In Motion
Court: U.S. District Court, District of Delaware
Case: 02-556-JJF, 02-1286-JJF, 02-1338-JJF
    • Alleged patent infringement case involving handheld wireless devices and supporting software
    • Analyzed software source code
    • Assisted with deposition of opposing expert
    • Wrote claim charts

8/2001 - 9/2001: Intel v. VIA Technologies
Law firm: Howrey Simon Arnold & White
Client: Intel
Court: U.S. District Court, Northern District of California
Case: C99-03062
    • Alleged patent infringement case involving computer motherboards
    • Examined computer motherboards for patent infringement

7/2001 - 4/2003: Intel v. VIA Technologies
Law firm: Dewey Ballantine/Brobeck, Phleger & Harrison


                                                     - 17 -
       Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 19 of 32



Client: Intel
Court: U.S. District Court, Western District of Texas
Case: A-01-CA-602-SS
    • Alleged patent infringement cases involving CPUs and computer chipsets
    • Assisted with claim construction
    • Wrote test case software in assembly language
    • Examined computer motherboards
    • Analyzed Verilog code of CPUs
    • Wrote several expert reports
    • Wrote several claim charts

3/2001 - 3/2001: KRS Distributing v. Gatten Insurance
Law firm: Stone & Hiles
Client: Gatten Insurance
    • Insurance claim
    • Examined a fax machine to retrieve stored documents

7/1997 - 3/1999: Texas Instruments v. Hyundai Electronics Industries Co.
Law firm: Jones, Day, Reavis & Pogue
Client: Texas Instruments
Court: U.S. District Court, Eastern District of Texas
Case: 2:98CV74
    • Alleged patent infringement involving semiconductor wafer handling hardware, software, and
         communication protocols
    • Reverse engineered hardware and software in order to determine infringement.
    • Constructed exhibits
    • Assisted with the writing of expert reports
    • Assisted with the writing of claim charts

8/1996 - 12/1996: Texas Instruments v. Samsung Electronics, et al.
Law firm: Jones, Day, Reavis & Pogue
Client: Texas Instruments
Court: U.S. District Court, Eastern District of Texas
Case: 2:96-CV-1, 2:96-CV-2
    • Alleged patent infringement involving semiconductor wafer handling hardware, software, and
         communication protocols
    • Reverse engineered hardware and software in order to determine infringement
    • Constructed exhibits
    • Assisted with the writing of expert reports
    • Assisted with the writing of claim charts

2/1996 - 7/1996: Cirrus Logic v. Agarwal, et al.
Law firm: Morrison & Foerster
Client: Cirrus Logic
Court: Superior Court of Santa Clara County California
Case: CV 745373
    • Alleged trade secret case involving semiconductors and LCD display technology
    • Examined validity of trade secrets
    • Reconstructed the history of an internal engineering project
    • Researched prior art




                                                  - 18 -
         Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 20 of 32



HONORS, AWARDS, AND DISTINCTIONS

Engineering and Science
   1.    2018 CREST (Cupertino Recognizes Extra Steps Taken) Award, Innovator of the Year
   2.     Outstanding Engineer in a Specialized Field: For Pioneering Contributions to the Field of
          Forensic Software Analysis, IEEE Region 6 Central Area, 2015.
   3.     Outstanding Engineer in a Specialized Field: For Pioneering Contributions to the Field of
          Forensic Software Analysis, IEEE Santa Clara Valley Section, 2015.
   4.     Final Round, 2011 Jolt Awards, for the book The Software IP Detective’s Handbook:
          Measurement, Comparison, and Infringement Detection.
   5.     Outstanding Engineer in a Specialized Field: For Innovative Contributions in the Area of
          Forensic Software Analysis, IEEE Santa Clara Valley Section, 2010.
   6.     Session’s Best Paper Award, The11th World Multi-Conference on Systemics, Cybernetics and
          Informatics, 2007.
   7.     The Number 5 Programmable Logic "How To" article of 2006, Programmable Logic DesignLine
          newsletter.
   8.     Finalist, Design News magazine 2006 Golden MouseTrap Award: Design and Development
          Software Tools, for SynthOS.
   9.     Winner, Software Development magazine 2003 Jolt Reader’s Choice Award for the book
          Designing with FPGAs and CPLDs.
   10.    Senior Member, ACM
   11.    Senior Member, IEEE
   12.    Top PLD/FPGA News and Feature Article for 2003, CMP Media
   13.    Winner, Wyle/EE Times American By Design Contest, 1994
   14.    Stanford Graduate Engineering Fellowship
   15.    Eta Kappa Nu (Electrical Engineering honor society)
   16.    Association for Educational Data Systems Honorable Mention
   17.    Bausch & Lomb Honorary Science Award

Writing and Filmmaking
    1.   Indie Excellence 2013 Winner, Humor category, for the novel Good Intentions.
   2.     Indie Excellence 2013 Finalist, Political Thriller category, for the novel Good Intentions.
   3.     Honorable Mention, 2013 San Francisco Book Festival, for the novel Horror Flick.
   4.     Pinnacle Book Achievement Award 2012 for the novel Good Intentions.
   5.     Semifinalist, November 2011 Amazon Studios Best Kids and Family Script Award, for the
          screenplay “The Amazing Adventure of Edward and Dr. Sprechtmachen.”
   6.     Semifinalist, October 2011 Amazon Studios Best Script Award, for the screenplay “The
          Amazing Adventure of Edward and Dr. Sprechtmachen.”
   7.     Semifinalist, September 2011 Amazon Studios Best Script Award, for the screenplay “The
          Amazing Adventure of Edward and Dr. Sprechtmachen.”
   8.     Semifinalist, August 2011 Amazon Studios Best Script Award, for the screenplay “The Amazing
          Adventure of Edward and Dr. Sprechtmachen.”




                                                      - 19 -
      Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 21 of 32



9.     Semifinalist, July 2011 Amazon Studios Best Script Award, for the screenplay “The Amazing
       Adventure of Edward and Dr. Sprechtmachen.”
10.    Semifinalist, June 2011 Amazon Studios Best Sci-Fi/Action Script Award, for the screenplay
       “The Amazing Adventure of Edward and Dr. Sprechtmachen.”
11.    Semifinalist, June 2011 Amazon Studios Best Script Award, for the screenplay “The Amazing
       Adventure of Edward and Dr. Sprechtmachen.”
12.    Semifinalist, 2004 Cinequest Screenwriting Competition, for the screenplay “The Amazing
       Adventure of Edward and Dr. Sprechtmachen.”
13.    Second Place, 2002 Autumn Moon Productions Screenplay Awards, for the screenplay “Horror
       Flick.”
14.    Third Place, 2002 Autumn Moon Productions Screenplay Awards, for the screenplay “The
       Amazing Adventure of Edward and Dr. Sprechtmachen.”
15.    Honorary Mention, 2002 Autumn Moon Productions Screenplay Awards, for the screenplay
       “Sex and Violence.”
16.    Certificate of Merit, 2002 International Screenplay Competition, for the screenplay “Horror
       Flick.”
17.    Certificate of Merit, 2002 International Screenplay Competition, for the screenplay “The
       Amazing Adventure of Edward and Dr. Sprechtmachen.”
18.    Certificate of Merit, 2002 International Screenplay Competition, for the screenplay “Sex and
       Violence.”
19.    First Place, 2001 Focus on Writers Contest, for the screenplay “Horror Flick.”
20.    Special Mention Winner, 2001 Screenwriting Showcase Awards, for the screenplay “Horror
       Flick.”
21.    Finalist, 2001 Empyrion Screenplay Competition, for the screenplay “Sex and Violence.”
22.    Finalist, 2001 New Century Writer Awards, for the screenplay “Horror Flick.”
23.    Top Ten Finalist, 2001 Tennessee Screenwriting Association Competition, for the screenplay
       “The Amazing Adventure of Edward and Dr. Sprechtmachen.”
24.    Semifinalist, 2001 WordsFromHere Contest, for the screenplay “Horror Flick.”
25.    Semifinalist, 2001 Venice Arts Screenwriting Competition, for the screenplay “Horror Flick.”
26.    Semifinalist, 2001 National Screenwriting Competition, for the screenplay “Horror Flick.”
27.    Semifinalist, 2001 National Screenwriting Competition, for the screenplay “Sex and Violence.”
28.    Quarterfinalist, 2001 Fade In: Screenwriting Awards, for the screenplay “The Amazing
       Adventure of Edward and Dr. Sprechtmachen.”
29.    Quarterfinalist, Texas Film Institute 2001 Screenplay Competition, for the screenplay “Horror
       Flick.”
30.    Top Finalist, BDR 2000 Productions New Millennium Screenplay 2001 Contest, for the
       screenplay “Horror Flick.”
31.    Certificate of Merit, Writer's Digest 2000 National Self-Published Book Awards, for the novel
       “Horror Flick.”
32.    Semifinalist, 2000 poetry.com North American Open Poetry Contest, for the poem “I
       Remember.”
33.    Quarterfinalist, 1999 New Century Writer Awards, for the novel “Horror Flick.”



                                                  - 20 -
         Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 22 of 32



   34.    Quarterfinalist, 1999 New Century Writer Awards, for the screenplay “The Amazing Adventure
          of Edward and Dr. Sprechtmachen.”
   35.    Third Place, 1998 Magnum Opus Discovery Awards of the C.C.S. Entertainment Group and the
          Hollywood Film Festival, for the novel “Horror Flick.”
   36.    Quarterfinalist, 1998 Empire Screenplay Contest, for the screenplay “Sex and Violence.”
   37.    A reading of my screenplay “Sex and Violence” was performed by the Independent Media
          Artists Group (IMAGE), on August 15th, 1998.
   38.    Vermont Studio Center scholarship to attend a one-month writing retreat, April 1998.
   39.    Semifinalist, 1997 Monterey County Film Contest, for the screenplay “Sex and Violence.”
   40.    First Place, 1993 Foster City Annual Writer's Contest, for unpublished short story “The
          Contest.”
   41.    Semifinalist, 1993 national Syndicated Fiction Project, for unpublished short story “The
          Contest.”
   42.    First Place, 1990 Foster City Annual Writer's Contest, for unpublished short story “The Lost and
          Found Virginity.”
   43.    1989 Philadelphia International Film Festival showing of the short film “Writer's Block.”
   44.    First Place, 1988 Fremont Film Festival, for the short film “February 20, 1988.”

Miscellaneous
   1.    Albert Nelson Marquis Lifetime Achievement 2018.
   2.     United Synagogue Award for Excellence
   3.     Biography in Who's Who in America
   4.     University Unions Distinguished Service Award
   5.     Phi Beta Kappa
   6.     Ivy League Honor Society
   7.     Alpha Lambda Delta honor society
   8.     Dual Degree Program, Cornell University
   9.     National Merit Scholarship
   10.    Literary Society Foundation Award Gold Medal, Excellence in German
   11.    Literary Society Foundation Award Bronze Medal, Excellence in German
   12.    Rumsey Scholarship, Cornell Club of Philadelphia
   13.    City of Philadelphia Scholarship
   14.    School District of Philadelphia Scholarship
   15.    Fourth Prize, Colonial Philadelphia Historical Society Essay Contest
   16.    Founder, Delaware Valley Teen Mensa

SPECIAL KNOWLEDGE AND SKILLS
   •     CodeSuite certified.
   •     Software source code analysis and synthesis
   •     Computer architectures: AMD 29000, CRAY XMP, Data General MV8000, IBM PC, IDT R4650,
         Intel 8051, Intel x86 family, Motorola 68000, 68HC11, 68HC08, 68HC05, TI TMS320Cxx,
         TMS340xx


                                                     - 21 -
         Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 23 of 32



   •     Networking protocols: ATM, Ethernet
                              2
   •     Buses: ADB, EISA I C, ISA, MXI, PCI, SBUS, VME
   •     Hardware programming languages: ABEL, AHDL, CUPL, PALASM, Verilog, VHDL
   •     Software programming languages: APL, BASIC, C, C++, Delphi, FOCAL, FORTRAN, Java, LISP,
         Pascal, Perl, PHP, PL/1, PowerBuilder, SQL, Visual BASIC, various assembly, machine
         languages
   •     Operating systems: AOS/VS, MSDOS, UNIX, VMS, Windows 3.1/NT/9x/2000/XP/Vista
   •     Workstations: Apple Macintosh, Daisy, IBM PC, Hewlett Packard, SUN, VALID
   •     Electronic Design Automation (EDA)
   •     CAD tools: Concept, Futurenet, MAX+Plus II (Altera), MDE (LSI Logic), Mentor, Orcad,
         PROCapture, P-CAD, Schema, Viewlogic, XACT (Xilinx)
   •     Simulation accelerators: Mentor Graphics, Cadence Design Systems
   •     Hardware emulators: Mentor Graphics, Cadence Design Systems
   •     ASIC design
   •     FPGA and CPLD design: Actel, Altera, Lattice, Xilinx
   •     Miscellaneous design experience: Cache memory, telecommunications, data communications,
         digital signal processing (DSP), digital logic (CMOS, ECL, TTL), analog
   •     Patent infringement
   •     Trade secret theft
   •     Copyright infringement
   •     Plagiarism detection
   •     Solid state theory
   •     Information theory

EDUCATION
   Master of Science in Electrical Engineering, 1982, Stanford University
    Bachelor of Science with distinction in Electrical Engineering, 1981, Cornell University
    Bachelor of Arts cum laude in Physics and with distinction in all subjects, 1981, Cornell University
    De Anza College Film Department, 1987 - 1990

BOOKS
  1.  Bob Zeidman, Just Enough Electronics to Impress Your Friends and Colleagues, Swiss Creek
      Publications, Cupertino, CA, 2013, 214pp.
   2.     Bob Zeidman, The Software IP Detective’s Handbook: Measurement, Comparison, and
          Infringement Detection, Prentice-Hall, Upper Saddle River, NJ, 2011, 450pp.
   3.     Clive Maxfield, FPGAs: World Class Designs, Elsevier Inc., Burlington, MA, 2009, Chapter 1
          (reprint).
   4.     Ashby, Baker, Ball, Crowe, Hayes-Gill, Hickman, Kester, Mancini, Grout, Pease, Tooley,
          Williams, Wilson, Zeidman, Circuit Design: Know It All, Elsevier Inc., Burlington, MA, 2008,
          Chapters 27-29 (reprint).
   5.     R. C. Cofer, Clive Maxfield, Bob Zeidman, Richard Munden, Rick Gentile, Newnes FPGAs:
          ebook Collection, Elsevier Science & Technology Books, Burlington, MA, 2008 (reprint).
   6.     Bob Zeidman, Designing with FPGAs and CPLDs, CMP Books, Lawrence, KS, 2002, 220pp.
   7.     Bob Zeidman, Introduction to Verilog, IEEE Press, Piscataway, NJ, 2000, 99pp.
   8.     Bob Zeidman, Verilog Designer's Library, Prentice-Hall, Upper Saddle River, NJ, 1999, 411pp.
   9.     Bob Zeidman, Good Intentions, Swiss Creek Publications, Cupertino, CA, 2012, 259pp.
   10.    Bob Zeidman, Horror Flick, Swiss Creek Publications, Cupertino, CA, 1999, 341pp.



                                                     - 22 -
         Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 24 of 32



   11.    Bob Zeidman, The Amazing Adventure of Edward and Dr. Sprechtmachen, Swiss Creek
          Publications, Cupertino, CA, 1998, 73pp.

PAPERS AND PRESENTATIONS
   1.  Zeidman, Bob, “Clarifying the U.S. Approach to Copyright and Plagiarism,” IPWatchdog,
       https://www.ipwatchdog.com/2019/08/06/clarifying-u-s-approach-copyright-plagiarism, August
       6, 2019.
   2.     Zeidman, Bob, “The History of Digital Game Intellectual Property from Atari to Zynga,” Vintage
          Computer Festival West, August 5, 2018.
   3.     Zeidman, Bob, “Oracle v. Google: Protecting Software Development, Not Destroying It,”
          IPWatchdog, http://www.ipwatchdog.com/2018/07/15/oracle-v-google-protecting-software-
          development/id=99359, July 16, 2018.
   4.     Zeidman, Bob, “RPost Does Not Meet Any Definition of ‘Patent Troll,” IPWatchdog,
          (http://www.ipwatchdog.com/2017/12/05/rpost-not-patent-troll/id=90783), December 5, 2017.
   5.     Zeidman, Robert, et al., In The Supreme Court of the United States, Brief of a Group of
          Inventors, Entrepreneurs, and Small Business Owners as Amici Curiae in Support of Petitioner,
          RPost Communications Limited, RMail Limited, RPost International Limited And RPost
          Holdings Incorporated, Petitioners, V. GoDaddy.com LLC Respondent, No. 17-695, December
          1, 2017.
   6.     Zeidman, Bob, “Was MS-DOS code copied from CP/M?” Vintage Computer Festival West,
          August 6, 2016.
   7.     Zeidman, Bob, “Facebook, Oculus, ZeniMax, and Nonliteral Copying of Code” IPWatchdog
          (http://www.ipwatchdog.com/2017/02/07/facebook-oculus-zenimax-nonliteral-copying-code),
          February 7, 2016.
   8.     Zeidman, Bob, “What If Someone Steals Your Code?” Better Software, Fall 2016.
   9.     Zeidman, Bob, “Source Code Comparison of DOS and CP/M,” Journal of Computer and
          Communications (http://www.scirp.org/journal/PaperInformation.aspx?PaperID=71259), Vol.4
          No.12, October 2016.
   10.    Zeidman, Bob, “Was DOS copied from CP/M?” Embedded.com
          (http://www.embedded.com/electronics-blogs/say-what-/4442498/Was-DOS-copied-from-CPM-
          ), August 6, 2016.
   11.    Zeidman, Bob, “Software, Hard Case,” Legaltech News (http://www.lawtechnews-
          digital.com/lawtechnews/august_2016?sub_id=4m2w4egdg99X&folio=30&pg=30#pg30),
          August 2016.
   12.    Zeidman, Bob and Gupta, Eashan, “Why Libertarians Should Support a Strong Patent System”
          IP Frontline (http://ipfrontline.com/2016/03/why-libertarians-should-support-a-strong-patent-
          system), March 15, 2016.
   13.    Zeidman, Bob, “Not Getting the Truth about the FBI, Apple, the San Bernardino Terrorists, and
          Hacking an iPhone” IPWatchdog (http://www.ipwatchdog.com/2016/02/22/youre-not-hearing-
          the-truth-about-the-fbi-apple-the-san-bernardino-terrorists-and-hacking-an-iphone), February
          22, 2016.
   14.    Zeidman, Bob, “Drawing Accurate Forensic Conclusions,” Digital Forensics, Issue 26, February
          2016.
   15.    Zeidman, Bob and Gupta, Eashan, “Why Libertarians Should Support a Strong Patent System”
          IPWatchdog (http://www.ipwatchdog.com/2016/01/05/why-libertarians-should-support-a-strong-
          patent-system), January 5, 2016.




                                                    - 23 -
      Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 25 of 32



16.    Zeidman, Bob, “The Anti-Marcus Lemonis Principle for Succeeding In Business,”
       RealClearMarkets, http://www.realclearmarkets.com/articles/2015/12/02/the_anti-
       marcus_lemonis_principle_for_succeeding_in_business_101899.html, December 2, 2015.
17.    Zeidman, Bob, “An Overview of Software Forensics,” IP Frontline,
       http://ipfrontline.com/2015/10/an-overview-of-software-forensics, October 27, 2015.
18.    Zeidman, Bob, “RISC needs to make a comeback,” Embedded Computing Design,
       (http://embedded-computing.com/guest-blogs/risc-needs-to-make-a-comeback), September 15,
       2015.
19.    Zeidman, Bob, “Are wearables wearing thin?” IT World,
       (http://www.itworld.com/article/2979834/internet-of-things/are-wearables-wearing-thin.html),
       September 3, 2015.
20.    Zeidman, Bob, “An inventor’s perspective on patent reform” The Hill
       (http://thehill.com/blogs/congress-blog/technology/250593-an-inventors-perspective-on-patent-
       reform), August 10, 2015.
21.    Zeidman, Bob, “How much does your thermostat know about you?” IT World,
       (http://www.itworld.com/article/2952744/internet-of-things/how-much-does-your-thermostat-
       know-about-you.html), July 30, 2015.
22.    Zeidman, Bob, “Living in a multi-processor world,” Embedded Computing Design,
       (http://embedded-computing.com/guest-blogs/living-in-a-multi-processor-world), June 19, 2015.
23.    Zeidman, Bob, “Software Forensics: Qualifying Tools and Experts Who Use Them” IPWatchdog
       (http://www.ipwatchdog.com/2014/10/31/software-forensics-qualifying-tools-and-experts),
       October 31, 2014.
24.    Zeidman, Bob, “Software Forensics: Objectively Proving Infringement or Misappropriation”
       IPWatchdog (http://www.ipwatchdog.com/2014/10/27/software-forensics-objectively-proving-
       infringement-or-misappropriation), October 27, 2014.
25.    Zeidman, Bob, “Misunderstanding Plagues the Patent System” Electronic Design
       (http://electronicdesign.com/embedded/misunderstanding-plagues-patent-system), July 23,
       2014.
26.    Zeidman, Bob, “Sloppy, Misleading Yale Paper Challenges University Patenting” IPWatchdog
       (http://www.ipwatchdog.com/2014/07/15/sloppy-misleading-yale-paper-challenges-university-
       patenting), July 15, 2014.
27.    Zeidman, Bob, “ASOS: A new software development paradigm for the Internet of Things”
       Embedded.com, http://www.embedded.com/design/operating-systems/4431826/NEW--ASOS--
       A-new-software-development-paradigm-for-the-Internet-of-Things---Part-1--Basic-building-
       blocks and http://www.embedded.com/design/operating-systems/4431775/2/ASOS--A-new-
       RTOS-paradigm-for-the-Internet-of-Things---Part-2--Building-a-project-file, June 30, 2014.
28.    Zeidman, Bob, “A Code Correlation Comparison of the DOS and CP/M Operating Systems”
       Journal of Software Engineering and Applications
       (http://www.scirp.org/journal/PaperInformation.aspx?PaperID=46362#.U4WDefldWCU), May
       27, 2014.
29.    Zeidman, Bob, “The bogeymen destroying the patent system” San Jose Mercury News
       (http://www.mercurynews.com/opinion/ci_25579281/bob-zeidman-bogeymen-destroying-
       patent-system), April 17, 2014.
30.    Zeidman, Bob, “Fortune Magazine’s Unusual Position on Non-Practicing Entities” IPWatchdog
       (http://www.ipwatchdog.com/2014/04/10/fortune-magazines-unusual-position-on-non-
       practicing-entities), April 10, 2014.
31.    Zeidman, Bob, “Did Bill Gates Steal the Heart of DOS?” IEEE Spectrum
       (http://spectrum.ieee.org/computing/software/did-bill-gates-steal-the-heart-of-dos), July 2012.


                                                  - 24 -
      Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 26 of 32



32.    Zeidman, Bob, “This one really takes the cake—and the schematics,”
       (http://www.edn.com/electronics-blogs/tales-from-the-cube/4390916/This-one-really-takes-the-
       cake-and-the-schematics) EDN magazine, July 2012.
33.    Zeidman, Bob and Kovanis, Evan, “Round 2: Did Oracle Overlook the Smoking Gun in its Case
       against Google?” IPWatchdog (http://www.ipwatchdog.com/2012/07/11/round-2-did-oracle-
       overlook-the-smoking-gun-in-its-case-against-google), July 11, 2012.
34.    Kovanis, Evan and Zeidman, Bob, “Did Oracle Overlook the Smoking Gun in its Case against
       Google?” IPWatchdog (http://www.ipwatchdog.com/2012/06/26/did-oracle-overlook-the-
       smoking-gun-in-its-case-against-google), June 26, 2012.
35.    Melling, L. and Zeidman, B., “Comparing Android Applications to Find Copying,” Journal of
       Digital Forensics, Security and Law, Vol. 7, No. 1, 2012.
36.    Zeidman, Bob, “Program Identifiability: How easily can you spot your code?” Embedded.com
       (http://www.embedded.com/design/embedded/4374526/Program-Identifiability--How-easily-
       can-you-spot-your-code-), June 7, 2012.
37.    Zeidman, Bob, “Setting the Record Straight: Patent Trolls vs. Progress” IPWatchdog
       (http://www.ipwatchdog.com/2012/05/01/setting-the-record-straight-patent-trolls-vs-progress),
       May 1, 2012.
38.    Baer, N. and Zeidman, B., “Measuring Whitespace Pattern Sequences as an Indication of
       Plagiarism,” Journal of Software Engineering and Applications, 2012, April 2012.
39.    Zeidman, Bob, “Will Congress Break the Internet?” IPWatchdog
       (http://www.ipwatchdog.com/2012/02/08/will-congress-break-the-internet), February 2, 2012.
40.    Zeidman, Bob, "The Case of the Arrogant Expert,” Intellectual Property Today, February 2012.
41.    Zeidman, Bob, “The Software IP Detective: Infringement Detection in a Nutshell,” IPWatchdog
       (http://www.ipwatchdog.com/2011/11/20/the-software-ip-detective-infringement-detection-in-a-
       nutshell), November 20, 2011.
42.    Zeidman, Bob, “How Do I Infringe Thee? Let Me Count the Ways,” InformIT
       (http://www.informit.com/articles/article.aspx?p=1750207&seqNum=3), Sep 21, 2011.
43.    Zeidman, Bob, “The history of digital game intellectual property from Atari to Zynga,” The
       Museum of Art and Digital Entertainment, August 4, 2011.
44.    Shay, I., Baer, N., and Zeidman, R., “Measuring Whitespace Patterns in Computer Source
       Code as an Indication of Plagiarism,” Intellectual Property Today, October 2010.
45.    Zeidman, B., “Software v. Software,” IEEE Spectrum
       (http://spectrum.ieee.org/computing/software/software-forensics-tools-enter-the-courtroom)
       October 2010.
46.    Shay, I., Baer, N., and Zeidman, R., “Measuring Whitespace Patterns as an Indication of
       Plagiarism,” ADFSL Conference on Digital Forensics, Security and Law, May 20, 2010.
47.    Hoehn, T. and Zeidman, R., “Measuring the Speedup of a Commercial Application on a
       Computer Grid,” ISCA 22nd International Conference On Parallel And Distributed Computing
       And Communication Systems, September 24, 2009.
48.    Zeidman, R., "DUPE: The Depository of Universal Plagiarism Examples,” 5th International
       Conference on IT Security Incident Management & IT Forensics, September 2009.
49.    Baer, N. and Zeidman, B., " Measuring Changes in Software with CLOC,” Embedded.com
       (http://www.embedded.com/design/prototyping-and-development/4008330/Measuring-
       Changes-in-Software-with-CLOC), July 28, 2009.
50.    Baer, N. and Zeidman, B., "Measuring Changes in Software IP,” Intellectual Property Today
       (http://www.iptoday.com/articles/2009-5-baer.asp) June 2009.


                                                 - 25 -
      Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 27 of 32



51.    Baer, N. and Zeidman, B., “Measuring Software Evolution with Changing Lines of Code,” 24th
       International Conference on Computers and Their Applications (CATA-2009), April 10, 2009.
52.    Zeidman, B., “Detecting and Proving Software Theft and Infringement,” SDForum: Emerging
       Tech SIG, December 10, 2008.
53.    Zeidman, B., “Find Your Copy-Cats With SCC,” Software Test & Performance, October 2008,
       pp 18-23.
54.    Zeidman, B., “Software Intellectual Property,” invited guest lecture, NALSAR University of Law,
       Hyderabad, India, October 27, 2008.
55.    Zeidman, B., “Detecting Stolen Code,” EDAC Anti-Piracy Committee, June 12, 2008.
56.    Zeidman, R., “Multidimensional Correlation of Software Source Code,” The Third International
       Workshop on Systematic Approaches to Digital Forensic Engineering, May 22, 2008.
57.    Zeidman, B., “Getting Better Search Results,” Dr. Dobb’s Journal
       (http://www.drdobbs.com/architecture-and-design/getting-better-search-results/207401584)
       May 2008, pp 44-48.
58.    Zeidman, B. and Baer, N., "What, Exactly, Is Software Trade Secret Theft?”
       (http://www.iptoday.com/articles/2008-3-zeidman.asp) Intellectual Property Today, March 2008.
59.    Berger, A., Hill, M., and Zeidman, B., “Software and RTOS synthesis: The next step in software
       development?” Programmable Logic Design Line
       (http://www.eetimes.com/design/programmable-logic/4015158/Software-and-RTOS-synthesis-
       The-next-step-in-software-development-), February 27, 2008.
60.    Zeidman, R., “Iterative Filtering of Retrieved Information to Increase Relevance,” Journal of
       Systemics, Cybernetics and Informatics, Vol. 5 No. 6, 2007, pp 91-96 (reprint).
61.    Hoehn, T. and Zeidman, B., “Grid-Enabling Resource Intensive Applications,”
       (http://www.drdobbs.com/parallel/grid-enabling-resource-intensive-applica/202401080) Dr.
       Dobb’s Journal, November 2007, pp 22-28.
62.    Zeidman, R., “Iterative Filtering of Retrieved Information to Increase Relevance,” The 11th
       World Multi-Conference on Systemics, Cybernetics and Informatics, July 11, 2007.
63.    Zeidman, B., “Who Stole My Software?” High Technology Crime Investigation Association, May
       10, 2007.
64.    Zeidman, B., “How to choose an RTOS for your FPGA and ASIC designs,” Programmable
       Logic Design Line (http://www.eetimes.com/design/programmable-logic/4015109/How-to-
       choose-an-RTOS-for-your-FPGA-and-ASIC-designs), May 10, 2007.
65.    Zeidman, B., "Sharing Videos With Invisible Commercials,” The Thirty Third Asilomar
       Microcomputer Workshop, April 18, 2007.
66.    Zeidman, B., "Real Time Operating Systems for Systems on a Chip,” IEEE Consultants
       Network of Silicon Valley, April 17, 2007.
67.    Zeidman, B., "What, Exactly, Is Software Plagiarism?” Intellectual Property Today
       (http://www.iptoday.com/pdf/2007/2/Zeidman-Feb2007.pdf) February 2007.
68.    Zeidman, B., "Software Synthesis for Embedded Systems,” Silicon Valley Code Camp, October
       8, 2006.
69.    Zeidman, B., "Who Stole My Code,” Silicon Valley Code Camp, October 8, 2006.
70.    Zeidman, B., “Software Source Code Correlation,” 5th IEEE/ACIS International Conference on
       Computer and Information Science, July 12, 2006.
71.    Zeidman, B., “The Death of the Structured ASIC,” Programmable Logic Design Line
       (http://chipdesignmag.com/display.php?articleId=386), April 18, 2006.


                                                  - 26 -
      Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 28 of 32



72.    Zeidman, B., “All about FPGAs,” Programmable Logic Design Line (http://www.design-
       reuse.com/articles/12884/all-about-fpgas.html), March 22, 2006.
73.    Zeidman, B., "The pluses and minuses of being a consultant," IEEE Gold, Santa Clara Valley
       Chapter, February 9, 2006.
74.    Zeidman, B., “Using software synthesis for multiprocessor OS and software development,”
       Embedded.com (http://www.embedded.com/design/prototyping-and-
       development/4006506/Using-software-synthesis-for-multiprocessor-OS-and-software-
       development), January 6, 2006.
75.    Zeidman, B., “Implementing Integrated Hardware/Software Projects With High Level Languages
       and Tools,” Boston Section of the IEEE, December 1, 2005.
76.    Zeidman, B., “Back to the basics: Programmable Systems on a Chip,” Embedded.com
       (http://www.eetimes.com/design/programmable-logic/4014776/Introduction-to-Programmable-
       Systems-on-a-Chip), July 27, 2005.
77.    Zeidman, B., "Who Stole My Code?” The Thirty First Asilomar Microcomputer Workshop, April
       21, 2005.
78.    Zeidman, B., "Software Synthesis for OS-Independent Coding,” Dr. Dobb’s Journal
       (http://www.drdobbs.com/architecture-and-design/software-synthesis-for-os-independent-
       co/184406036) April 2005, pp 58-63.
79.    Zeidman, B., "RTOS Synthesis for Embedded Systems,” Server Blade Summit, March 24,
       2005.
80.    Zeidman, B., "RTOS Synthesis to Reduce Power Consumption,” DesignCon 2005, February 1,
       2005.
81.    Zeidman, B., "Software synthesis for embedded systems,” Embedded Systems Programming
       (http://www.embedded.com/design/prototyping-and-development/4006439/Software-synthesis-
       for-embedded-systems) February 2005, pp 36-43.
82.    Zeidman, B., "Testing a Network Device Prototype in a Live Network,” Annual Review of
       Communications Volume 4, 2004, p.803 (reprint).
83.    Zeidman, B., "Roll Your Own Real-Time OS,” BladeLetter, Q3 2004, p. 8.
84.    Zeidman, B., "Detecting Source-Code Plagiarism,” Dr. Dobb’s Journal
       (http://www.drdobbs.com/architecture-and-design/detecting-source-code-
       plagiarism/184405734) July 2004, pp 55-60.
85.    Zeidman, B., "Software Synthesis for Embedded Systems,” The Thirtieth Asilomar
       Microcomputer Workshop, April 27, 2004.
86.    Zeidman, B., “Smart Pills: The Royal Treatment,” IP Law & Business, March 2004.
87.    Zeidman, B., "Emulating/Prototyping a Network Device in a Live Network,” DesignCon 2004,
       February 3, 2004.
88.    Zeidman, B., "Software synthesis is productive for system design,” EE Times
       (http://www.eetimes.com/document.asp?doc_id=1148219), January 12, 2004.
89.    Zeidman, B., "Guidelines for Effective E-Learning,” Chief Learning Officer
       (http://www.clomedia.com/articles/guidelines_for_effective_e_learning) December, 2003, pp.
       24-31.
90.    Zeidman, B., "Universal Design Methodology,” Embedded Systems Programming
       (http://www.embedded.com/electronics-blogs/beginner-s-corner/4024888/The-universal-design-
       methodology) December, 2003, pp 55-56.




                                                - 27 -
          Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 29 of 32



   91.     Zeidman, B., "Test Your Next Hardware Design—in a Live Network,” Communication Systems
           Design (https://www.academia.edu/1576191/Test_Your_Next_Hardware_Design-
           in_a_Live_Network) October 2003, p.18.
   92.     Zeidman, B., "Platform FPGAs to Prevail,” Embedded Systems Programming
           (http://business.highbeam.com/136935/article-1G1-109898412/platform-fpgas-prevail-before-
           long-platform-fpgas-containing) November, 2003, pp.28-31.
   93.     Zeidman, B., "The Universal Design Methodology -- taking hardware from conception through
           production,” EDN (http://www.edn.com/design/integrated-circuit-design/4345988/The-Universal-
           Design-Methodology-taking-hardware-from-conception-through-production) December 26,
           2002, p53.
   94.     Zeidman, B., “FPGAs vs. ASICs for Networking,” Network Processor Conference West,
           October 2002, 11pp.
   95.     Zeidman, B., "How to Start A Consulting Business,” Embedded Systems Programming
           (http://www.embedded.com/design/real-world-applications/4402268/How-to-Start-a-Consulting-
           Business-) December 2000, pp161-163.
   96.     Zeidman, B., "An Introduction to Remote Backup,” Disaster Recovery Journal, Vol. 9 No. 2
           (http://www.drj.com/drj-world-archives/data-processing-recovery/an-introduction-to-remote-
           backup.html) April/May/June 1996, p48.
   97.     Zeidman, B., "Testing System Memory Quickly and Efficiently,” Design SuperCon 96
           conference, February 1, 1996, 14pp.
   98.     Zeidman, B., "Remote Backup - Transmitting Critical Data Over Phone Lines for Offsite
           Storage,” JAMCON '95 Communications Conference, August 20, 1995, pp97-99.
    99.    Zeidman, B., "Testing Memory Quickly,” Embedded Systems Programming, Aug 1995, pp68-75
   100. Zeidman, B., "Read-Ahead Logic: An Alternative to Cache,” Design SuperCon 95 conference,
        March 1, 1995, 6pp.
   101. Zeidman, B., "How to Make Money as a Consultant,” Income Opportunities, Dec 1993, pp48-62
   102. Zeidman, B., "Interleaving DRAMs for Faster Access,” ASIC & EDA, November 1993, pp24-34.
   103. Zeidman, B., "Starting Up Your Engineering Consulting Business,” High Technology Careers,
        April/May 1993, p24.
    104. Zeidman, B., "New Film Software for Independent Producers,” CUE, September 1992, pp6-7.
    105. Hafeman, D. and Zeidman, B., "Memory Architectures Compound RISC's Gains,” Electronic
         Design, July 11, 1991, pp71-82.
   106. Flynn, M. J., Zeidman, R. and Lochner, E., "Sparse Distributed Memory Prototype: Address
        Module Hardware Guide,” Stanford University Computer Systems Laboratory CSL-TR-88-373,
        December 1988 72pp.
   107. Flynn, M. J., Kanerva, P., Ahanin, B., Bhadkamkar, N., Flaherty, P., Hickey, P., Lochner, E.,
        Webber, K., and Zeidman, R., "Sparse Distributed Memory Prototype: Principles of Operation,”
        Stanford University Computer Systems Laboratory CSL-TR-88-338, December 1988 96pp.

PATENTS
Named inventor on following patents and patent applications:
   1.      Zeidman, Robert M., "Visual tool for developing real time task management code," U.S. Patent
           6,934,947.
   2.      Zeidman, Robert M., "Method for connecting a hardware emulator to a network," U.S. Patent
           7,050,962.



                                                    - 28 -
      Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 30 of 32



3.     Zeidman, Robert M., Hafeman, Daniel R., Barr, Michael, “Method and apparatus for
       synthesizing a hardware system from a software description,” U.S. Patent 7,210,116.
4.     Zeidman, Robert M., "Apparatus and method for connecting hardware to a circuit simulation,"
       U.S. Patent 7,266,490, RE 42,227.
5.     Zeidman, Robert M., "Software tool for detecting plagiarism in computer source code," U.S.
       Patent 7,503,035.
6.     Zeidman, Robert M., Hafeman, Daniel R., Barr, Michael, “Method and apparatus for
       synthesizing a hardware system from a software description,” U.S. Patent 7,620,928.
7.     Zeidman, Robert M., Hafeman, Daniel R., “Method and apparatus for emulating a
       hardware/software system using a computer,” U.S. Patent 7,647,583.
8.     Zeidman, Robert M., “Detecting plagiarism in computer source code,” U.S. Patent 7,823,127.
9.     Zeidman, Robert M., "Apparatus and method for connecting hardware to a circuit simulation,"
       U.S. Patent 7,835,897.
10.    Zeidman, Robert M., "Software tool for synthesizing a real-time operating system," U.S. Patent
       7,882,488.
11.    Zeidman, Robert M. and Snider, Gregory, “Using readily available driver and application source
       code with a synthesized operating system,” U.S. Patent 7,900,187.
12.    Zeidman, Robert M., Hafeman, Daniel R., Barr, Michael, “Method and apparatus for
       synthesizing a hardware system from a software description,” U.S. Patent 7,945,879.
13.    Zeidman, Robert M., "System and method for connecting a logic circuit simulation to a
       network," U.S. Patent 8,160,863.
14.    Zeidman, Robert M. “Use of hardware peripheral devices with software simulations,” U.S.
       Patent 8,195,442
15.    Zeidman, Robert M., “Detecting copied computer source code by examining computer object
       code,” U.S. Patent US 8,255,885.
16.    Zeidman, Robert M., “Software tool for detecting plagiarism in computer source code,” U.S.
       Patent 8,261,237.
17.    Zeidman, Robert M., "Method for advertisers to sponsor broadcasts without commercials," U.S.
       Patent 8,316,390.
18.    Zeidman, Robert M., “Conveying Data From A Hardware Device To A Circuit Simulation,” U.S.
       Patent 8,380,481.
19.    Zeidman, Robert, “Software for filtering the results of a software source code comparison,” U.S.
       Patent 8,495,586.
20.    Zeidman, Robert M., “Detecting plagiarism in computer source code,” U.S. Patent 9,003,366.
21.    Zeidman, Robert, and Hoehn, Timothy, “Searching the Internet for common elements in a
       document in order to detect plagiarism,” U.S. Patent 9,043,375.
22.    Mylroie, Steve and Zeidman, Robert M., “Detecting plagiarism in computer markup language
       files,” US Patent 9,053,296.
23.    Zeidman, Robert M., "Method for advertisers to sponsor broadcasts without commercials," US
       Patent 10,116,999.
24.    Zeidman, Robert, "Secure Offline Playing of Media Files," USPTO application number
       14/634,728 (pending).
25.    Zeidman, Robert, "Secure Offline Playing of Media Files," USPTO application number
       15/809,461 (pending).


                                                 - 29 -
          Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 31 of 32



    26.    Zeidman, Robert, "Secure Offline Playing of Media Files," USPTO application number
           15/809,492 (pending).
    27.    Zeidman, Robert, "Secure Offline Playing of Media Files," USPTO application number
           15/809,514 (pending).
    28.    Zeidman, Robert M., "Method for advertisers to sponsor broadcasts without commercials,"
           USPTO application number 16/125,730 (pending).

TRAINING/TEACHING EXPERIENCE
Presented seminars and courses on the following topics:
    •     Analysis of Software Copyright Infringement Cases
    •     A Crash Course in Verilog
    •     All About Patents
    •     ASIC Design
    •     All About Electronics
    •     Choosing an OS for your IoT device
    •     CPLD Design
    •     Creating a Multitasking System at the Push of a Button Using SynthOS
    •     Detecting Software IP Theft
    •     Electrical Engineering for non-EEs
    •     Finding and Utilizing Technical Consultants for IP Litigation
    •     FPGA Design
    •     FPGAs vs. ASICs for Networking
    •     The History of Digital Hardware Design
    •     How to Start a Consulting Business
    •     Introduction to Programmable Systems on a Chip
    •     Investigating Technology Theft
    •     Measuring Software Changes with the CLOC Method
    •     Memory Architectures
    •     Patent Litigation Tips
    •     Patents
    •     Programmable Systems on a Chip (SOCs)
    •     Protecting Your Intellectual Property
    •     Push-Button Creation of an Optimized Application Specific OS
    •     Real-Time Operating Systems for SOCs
    •     Software Copyright Infringement Allegations – Inside the Forensic Analysis
    •     Software Intellectual Property
    •     Software Synthesis
    •     Software Synthesis for Embedded Systems
    •     Starting a Consulting Business
    •     Technical Consultants for IP Litigation
    •     Testing Memory
    •     Understanding Innovation
    •     Universal Design Methodology
    •     Verilog and HDLs
    •     What I Did Right And What I Screwed Up - Lessons From A Parallel Entrepreneur
    •     You Invented It, Now Protect It!
At the following places:
    •     Association of Computing Machinery, Bay Area
    •     Cogswell College
    •     College of San Mateo
    •     Cornell Entrepreneur Network

                                                   - 30 -
    Case 4:19-cv-03425-JST Document 63-2 Filed 10/24/19 Page 32 of 32



•   Design Automation Conference
•   DesignCon
•   Eastcon
•   Easy Paths to Silicon Design
•   Embedded Systems Conference
    • Boston
    • Chicago
    • Europe
    • India
    • London
    • Minneapolis
    • Silicon Valley
•   Embedded TechCon
•   Forensic Expert Witness Association National Conference
•   Gigabit Ethernet Conference
•   High-Level Electronic System Design Conference
•   High Technology Crime Investigation Association
•   Institute of Electrical and Electronics Engineers
•   IoT Evolution Expo
•   LancerHacks
•   Maker Faire
•   Microsoft Store, Stanford Shopping Center
•   Midwest IP Institute
•   NALSAR University of Law
•   Network Processors Conference West
•   Northcon
•   Opportunity X
•   Palo Alto Area Bar Association
•   PCB Design East
•   PCB Design West
•   San Jose State University
•   San Francisco State University
•   Semizone.com
•   Server Blade Summit
•   Silicon Valley Code Camp
•   Southcon
•   Stanford University
•   Vintage Computer Festival
•   Westcon
•   World Intellectual Property Technical Forum




                                              - 31 -
